NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3037-18T1

WILIMINGTON SAVINGS FUND
SOCIETY, FSB, d/b/a CHRISTIANA
TRUST, not individually but as
Trustee for PRETIUM MORTGAGE
ACQUISITION TRUST,

          Plaintiff-Respondent,

v.

DAVID N. KLEIN and HINDY
KLEIN, husband and wife,

          Defendants-Appellants,

and

WELLS FARGO BANK, N.A.,

     Defendant.
_____________________________

                   Submitted December 16, 2020 – Decided December 20, 2019

                   Before Judges Sabatino and Natali.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Ocean County, Docket No. F-
                   004665-17.
            David N. Klein, appellant pro se.

            Pluese Becker & Slatzman, LLC, attorneys for
            respondent (Stuart H. West, on the brief).

PER CURIAM

      The court is advised that the matter has been amicably resolved, and the

parties have stipulated to the dismissal of the appeal, and therefore the appeal is

dismissed with prejudice and without costs.




                                                                           A-3037-18T1
                                        2